     Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 1 of 10



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 Mine KAVAFOGLU; Ali KAVAFOGLU; A-
 K- (MINOR CHILD); S-K- (MINOR
 CHILD); N-K- (MINOR CHILD),
                                                       Civil Case No.:
       Plaintiffs,
                    -v-
 United States of America;
 Michael R. POMPEO, Secretary of State,                Complaint for Writ of
 U.S. Department of State;                             Mandamus and Declaratory
 Kirstjen M. NIELSEN, Secretary of the                 Relief
 Department of Homeland Security;
 Lee Francis CISSNA, Director, U.S.
 Citizenship and Immigration Services;
 Tony BRYSON, District Director, U.S.                  (Urgent Expedited Hearing
 Citizenship and Immigration Services;                 and Ruling Request Filed
 Mark SIEGL, Director, U.S. Citizenship                Herewith)
 and Immigration Services Houston Field
 Office,

        Defendants.



       Plaintiffs, through their undersigned counsel, now file a Complaint. A Motion for

an Emergency Temporary Restraining Order is also being filed contemporaneously.

Plaintiffs file this Complaint to preserve their eligibility for Diversity Visas given that the

Fiscal Year for the Diversity Lottery Program will end on September 30, 2018.

                                     INTRODUCTION

   1. Plaintiffs fled their home country of Turkey to the United States in April 2016 and

       have remained in the United States since that time. Plaintiffs currently have

       pending applications for asylum with the U.S. Citizenship and Immigration

       Services (“CIS”) at the Houston Asylum Office. Subsequently, Plaintiff Mine

                                               1
 Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 2 of 10



   Kavafoglu, with her family as derivatives, were awarded the opportunity to apply

   for permanent residency through selection in the diversity visa lottery by the U.S.

   Department of State. After applying for adjustment of status with CIS, Plaintiffs’

   applications for permanent residency were erroneously denied.

2. Plaintiffs did not file motions to reconsider those denials with CIS with Form I-

   290B because the denial was received on September 24, 2018, and Plaintiffs’

   Counsel received the Denial on September 27, 2018, and the fiscal year for the

   diversity lottery program under which they applied will end on September 30,

   2018.

3. However, Plaintiffs’ counsel filed a Service Motion to Reconsider and a Request

   to Re-open on September 28, 2018 which was sent via email to District Director

   Tony Bryson, Deputy District Director, Tracy Tarango, Field Office Director,

   Mark Siegl, and hand delivered it to a supervisor on duty at the Houston Field

   Office. Plaintiffs’ Attorney, Ruby L. Powers, received an email response from the

   Section Chief, Bertha Johnson, that their decision would stand and soon after a

   phone call from District Director Tony Bryson explaining their final decision

   would stand.

4. The Board of Immigration Appeals has found that adjustment of status is

   permitted in Plaintiffs’ circumstance – where an individual was in lawful status

   prior to applying for asylum, and that asylum application has not been acted

   upon. See Matter of L-K-, 23 I&N Dec. 677 (BIA 2004).

5. CIS has ignored and misinterpreted the clear holding of Matter of L-K- in order

   to deny relief to Plaintiffs. This unlawful interpretation is the only issue standing



                                         2
    Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 3 of 10



     between Plaintiffs’ ability to adjust their status and to receive lawful permanent

     resident status.

  6. This matter is urgent. If the visas are not issued by the end of the current fiscal

     year, ending September 30, 2018, Plaintiffs will be statutorily unable to adjust

     status. See 8 U.S.C. §1153(c), (e), 8 U.S.C. §1154(a)(1)(I)(ii)(II). CIS must approve

     the applications for adjustment of status and request the visa numbers from the

     Department of State, which must then allocate those numbers.

  7. Plaintiffs now ask the Court for a writ of mandamus and declaratory relief to

     permit them the relief to which they are legally entitled.

PARTIES

  8. Plaintiff, Mine Kavafoglu, is a native and citizen of Turkey, residing in Sugar

     Land, Texas.

  9. Plaintiff, Ali Kavafoglu, is a native and citizen of Turkey, residing in Sugar Land,

     Texas. Plaintiff is the spouse of Mine Kavafoglu.

  10. Plaintiff, A- K, is a native and citizen of Turkey, residing in Sugar Land, Texas. A-

     K is the minor child of Plaintiffs Mine and Ali.

  11. Plaintiff, S- K, is a native and citizen of Turkey, residing in Sugar Land, Texas. S-

     K is the minor child of Plaintiffs Mine and Ali.

  12. Plaintiff, N-K, is a native and citizen of Turkey, residing in Sugar Land, Texas. N-

     K is the minor child of Plaintiffs Mine and Ali.

  13. Defendant, United States of America, is responsible for the adjudication of the

     applications for adjustment of status filed by Plaintiffs, through the Executive

     Branch of the U.S. Federal Government.



                                            3
 Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 4 of 10



14. Defendant, Michael R. Pompeo, is the Secretary of State at the U.S. Department

   of State. Michael R. Pompeo is sued in his official capacity as the Secretary of the

   cabinet department of the U.S. Federal Government which administers the

   Diversity Visa Program and which is authorized to issue visas. Defendant is

   empowered and obligated to allocate and issue each Plaintiff a visa number upon

   receipt of a completed and approved application and upon receipt of a request by

   USCIS for the issuance of a visa number.

15. Defendant, Kirstjen M. Nielsen, is the Secretary of the U.S. Department of

   Homeland Security. Kirstjen M. Nielsen is sued in her official capacity as the

   Secretary of the cabinet department of the U.S. Federal Government which

   houses U.S. Citizenship and Immigration Services. In this capacity, she has

   responsibility for the administration and enforcement of the immigration and

   naturalization laws pursuant to section 402 of the Homeland Security Act of

   2002, 107 Pub. L. No. 296, 116 Stat. 2135 (Nov. 25, 2002); see also 8 U.S.C. §

   1103.

16. Defendant, L. Francis Cissna, is the director of U.S. Citizenship and Immigration

   Services. L. Francis Cissna is sued in his official capacity as the director of the

   agency charged with adjudicating applications for adjustment of status.

17. Defendant, Tony Bryson, is the District Director of Defendant, which oversees the

   Houston Field Office, and is responsible for the adjudication of the applications

   for adjustment of status filed by Plaintiffs. Tony Bryson is sued in his official

   capacity as the District Director of District 33 of the Citizenship and Immigration

   Services Office.



                                          4
  Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 5 of 10



18. Defendant, Mark Siegl, is the Field Office Director of Defendant, the Houston

   Field Office, and is responsible for the adjudication of the applications for

   adjustment of status filed by Plaintiffs. Mark Siegl is sued in his official capacity

   as the Field Office Director of the Houston District Citizenship and Immigration

   Services Office, the office that adjudicates applications by individuals living in

   Sugar Land, Texas. Defendant is empowered and obligated to take all action

   necessary to process Plaintiffs’ applications for Adjustment of Status and to

   award them lawful permanent residency.

                                    JURISDICTION

19. This court has jurisdiction pursuant to 28 U.S.C. §1331 (federal question

   jurisdiction); 28 U.S.C. §1361 (jurisdiction over actions for mandamus); 28 U.S.C.

   §1651 (the All Writs Act); and 28 U.S.C. §2201 (declaratory judgment act). The

   Administrative Procedures Act, 5 U.S.C. §701 et seq. applies to this lawsuit.

                                         VENUE

20. Venue properly lies in the Southern District of Texas pursuant to 28 U.S.C.

   1391(b) and (e)(1) because (i) the United States government is a defendant; (ii) a

   substantial part of the events or omissions giving rise to the claims occurred

   arose in the CIS Houston District Office; (iii) the defendant, Mark Siegl, resides

   in this judicial district; and (iv) Plaintiffs reside in this district.

                               STATEMENT OF FACTS

21. Plaintiffs entered the United States with B2 Visitor Status in April of 2016. Their

   visitor status was granted until October of 2016.

22. On July 01, 2016, Plaintiffs filed affirmative asylum applications which remain

   pending with the Houston Asylum Office. At such time of the filing of the asylum

                                            5
      Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 6 of 10



       application, Plaintiffs were within the period of lawful stay which ended on

       October 2016.1

    23. On May 2, 2017, Plaintiff Mine Kavafoglu was notified that she had been selected

       for receipt of a Diversity Immigrant Visa. All Plaintiffs are eligible to process

       under the same visa.

    24. A diversity visa number became available for Plaintiffs on August 01, 2018 for

       this category, permitting Plaintiffs to apply for adjustment of status to that of

       permanent residents.

    25. Plaintiffs’ applications for adjustment of status were received by USCIS on

       August 16, 2018, while they were in lawful status as applicants for asylum.

    26. CIS unlawfully denied Plaintiffs’ applications for adjustment of status on

       September 24, 2018.

    27. CIS unlawfully denied Plaintiffs’ motions to reconsider and request to re-open

       their denials of the applications for adjustment of status on September 28, 2018.

                                    IRREPARABLE INJURY

    28. Plaintiffs are suffering irreparable injury at this time because they are being

       denied adjustment of status, a benefit to which they are entitled as a matter of

       law. They will continue to suffer injury due to the denial of the underlying

       administrative matters. Once they are denied for this fiscal year, which ends on

       September 30, 2018, they will be unable to apply for Adjustment of Status.




1
 Plaintiffs note that their Counsel for Adjustment of Status matters and this action is not the
same as the Counsel assisting with their asylum application.
                                                 6
      Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 7 of 10



                   EXHAUSTION OF ADMINISTRATIVE REMEDIES

    29. Plaintiffs have taken every step possible in the limited time frame to exhaust their

       administrative remedies prior to filing with this Court. Plaintiffs could not further

       exhaust remedies by filing Motions to Reconsider with Form I-290B, with

       Defendant, USCIS, for review of the denials of their Applications for Adjustment

       of Status, because the end of the fiscal year for the diversity lottery program is on

       September 30, 2018. However, even if Plaintiff’s were allowed an opportunity to

       file the proper Motion to Reconsider with Form I-1290B, the Administrative

       Procedure Act (APA) does not require it because it is not a final agency action,

       and exhaustion is not warranted for futility and irreparable harm reasons. On

       September 28, 2018, Attorney Powers filed a motion to reconsider in person and

       received a denial on the same day, September 28, 2018.2

    30. Any further exhaustion of administrative remedies would not be possible here

       due to the looming statutory deadline of September 30, 2018.

                                   CAUSES OF ACTION

    31. Defendants incorrectly asserted that the Plaintiffs could not adjust status

       according to INA § 245(c)(2), when in fact this was false, since the filing of the

       underlying I-485 application was not untimely through any fault of the Plaintiffs,

       as interpreted by a binding precedential decision of the Board of Immigration

       Appeals in Matter of L-K-, 23 I&N Dec. 677 (BIA 2004).




2
 Regarding its decision on the adjustments, United States Citizenship and Immigration Services
(USCIS) mailed a decision on September 24, 2018 and Plaintiffs’ Attorney received the decision
with the reasoning on September 27, 2018.
                                              7
     Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 8 of 10



   32. Defendants have willfully and unreasonably denied Plaintiffs’ adjustment of

       status applications, thereby depriving them of the right to become Lawful

       Permanent Residents of the United States and to allow that peace of mind to

       which Plaintiffs are entitled under the Immigration and Nationality Act.

   33. Defendants’ decisions to deny the I-485 adjustments of status application filed by

       Plaintiffs violate the Immigration and Nationality Act, INA §245(a), 8 U.S.C.

       §1255(a), INA section 203(c), 8 U.S.C. §1153 (C) Clause of the United States

       Constitution, and constitutes a manifest injustice and abuse of discretion.

       Additionally, this is a violation of the Due process clause under the Fifth

       Amendment to the United States Constitution, in violation of INA section 245(a),

       INA Diversity Lottery Section 203(c).

   34. Defendants have also violated the Administrative Procedure Act 5 U.S.C. §706 by

       acting arbitrarily and capriciously, or otherwise not in accordance with law by

       misinterpreting binding precedential law in order to deny Plaintiffs’ adjustment

       of status applications. Under the Administrative Procedure Act, they have acted

       contrary to Constitutional rights, in excess of statutory authority without

       observance of procedural law.

                                  PRAYER FOR RELIEF

       WHEREFORE, in light of the foregoing, Plaintiffs request that this Court grant

the following relief:

   1. Assume jurisdiction over this matter;

   2. Declare that CIS’ decisions to deny the applications for adjustment of status are

       unlawful, a violation of the Immigration and Nationality Act and the relevant

       regulations, a violation of the United States Constitution, and that Plaintiffs are

                                             8
  Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 9 of 10



   within the scope of applicants contemplated in Matter of L-K- who are entitled to

   adjust status within the United States;

3. Declare that there are no just or lawful grounds to deny Plaintiffs’ adjustments of

   status and the issuance of visas;

4. Grant a Temporary Restraining Order on or before September 30, 2018, to

   compel defendants acting under their authority to immediately reopen and

   approve Plaintiffs Adjustment of Status applications, before the end of the fiscal

   year for diversity visa purposes, to preserve their eligibility for the visa for this

   fiscal year 2018, which ends September 30, 2018;

5. Compel Defendants and those acting under their direction to immediately reopen

   and approve all five Plaintiffs’ adjustment of status applications;

6. Compel CIS to request sufficient visa numbers for the applications of adjustment

   of status to be allocated and made available prior to the end of the current fiscal

   year;

7. Compel DOS to allocate sufficient visas for the approval of the applications for

   adjustment of status prior to the end of the current fiscal year;

8. Grant an award of attorney’s fees and costs under the Equal Access to Justice Act

   and other applicable statutory, common law, or constitutional provision; and

9. Grant such other relief as may be just and reasonable.




                                           9
     Case 4:18-cv-03512 Document 1 Filed on 09/29/18 in TXSD Page 10 of 10



Dated this        29th      day of September, 2018.


Respectfully Submitted,

/s/ Ruby L. Powers
Ruby L. Powers
S.D. Texas Federal Bar No.:1098043
Texas Bar No.: 24057581
Attorney-In-Charge
Powers Law Group, P.C.
5225 Katy Fwy., Suite 300
Houston, TX 77007
Phone: (713) 589-2085
Fax: (713) 589-3101
Email: ruby@rubypowerslaw.com


/s/ Geoffrey A. Hoffman
Geoffrey A. Hoffman
S.D. Texas Federal Bar No.: 1045452
Florida Bar No.: 0059972
University of Houston Law Center
Immigration Clinic*
4604 Calhoun Rd., Ste.
TUII, Rm 56 Houston, TX 77204-6060
Phone: 713-743-2094
Fax: 713-743-2195
Email: ghoffman@central.uh.edu

* Institution for identification only; individual capacity

Counsel for Plaintiffs




                                                 10
